Citation Nr: 1343419	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the St. Paul, Minnesota Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.  In an October 2012 rating decision the RO granted service connection for tinnitus.

In March 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board has reviewed the Veteran's paper claims and his file on the Virtual VA electronic file system to ensure a total review of the evidence.


FINDING OF FACT

Bilateral hearing loss developed as a result of noise exposure during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hearing loss that developed as a result of noise exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the Hensley case, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service records reflect that his specialty was construction equipment operator.  His hearing was tested in a May 1968 examination for entrance into service.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
20
0
0

0

The Veteran had a service separation examination in March 1972.  On audiological evaluation at that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
5
5
0

In August 2010, the Veteran submitted a claim for service connection for hearing loss and tinnitus.  He contended that those disorders were caused by noise exposure during service.  He indicated that during service he worked on runways, and was exposed to noise from heavy equipment such as jack hammers and from aircraft engines.  He related that he perceived difficulty hearing while he was in service, and that he had continued to have difficulty hearing since service.

The Veteran had a VA audiology examination in September 2010.  He indicated that during service he had exposure to noise during basic training, and from aircraft engines and heavy equipment.  He related that after service he had exposure to noise from working with heavy equipment, and that he wore hearing protection during that work.  On audiological evaluation pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
45
LEFT
15
15
25
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examining audiologist found that the Veteran had bilateral sensorineural hearing loss.  The hearing loss meets the VA definition of hearing disability.  The examiner provided the opinion that the Veteran's hearing impairment is at least as likely as not caused by or a result of military noise exposure.

In May 2011, a VA physician reviewed the Veteran's claims file to clarify the opinion in the September 2010 examination report.  The physician indicated that the Veteran did not have disabling hearing loss at separation from service, and thus was not shown to have incurred hearing damage due to military noise exposure.  The physician noted Institute of Medicine findings that, in general, individuals with previous noise-induced hearing loss were not more susceptible to subsequent noise-induced hearing loss.  The physician concluded that worsening of the Veteran's hearing after service was due to noise exposure after service.  The physician expressed the opinion that the Veteran's current hearing loss is not due to or aggravated by his military noise exposure.

In September 2012, a VA audiologist reviewed the Veteran's claims file and provided an opinion regarding the likely etiology of the Veteran's tinnitus.  The audiologist noted the Veteran's report that his tinnitus began during service and has persisted over the years.  The audiologist found that the Veteran's service specialty of construction equipment operator has a high probability of noise exposure.  The audiologist expressed the opinion that it is as likely as not that the Veteran's tinnitus is related to his military noise exposure.

In the March 2013 videoconference hearing, the Veteran reported that he was exposed to noise from jack hammers and other heavy equipment during service.  He stated that hearing protection often was not available.

The evidence shows that the Veteran was exposed to noise during service.  He reports that he began to experience difficulty hearing in service, and continued to experience such difficulty through the present.  Hearing testing during service did not show hearing impairment that meets the VA definition of a hearing loss disability.  Compared to hearing testing at entrance into service, however, hearing testing at separation from service showed increase in auditory thresholds at some frequencies, thus showing some diminishment in hearing during service.

The record contains conflicting opinions regarding the likely etiology of the Veteran's hearing loss.  The audiologist who examined the Veteran in 2010 and the physician who reviewed the record in 2011 each are competent to address the issue of likely causation.  The audiologist opined that it is at least as likely that the Veteran's current hearing loss is caused by his military noise exposure.  The physician opined that the Veteran's military noise exposure did not cause his current hearing loss.  The physician discussed reasoning leading to his opinion, but he did not discuss the increases in auditory thresholds during service, nor the Veteran's perception of difficulty hearing during service.  The physician thus did not address some relevant considerations.  The Board finds that the physician's opinion is not more persuasive than the audiologist's opinion.  The conflicting opinions of the audiologist and the physician each have approximately equal persuasive weight.

The Veteran had noise exposure during service.  He perceived difficulty hearing from service forward.  Testing showed some increases in some auditory thresholds during service.  Considering that evidence, and the conflicting professional opinions, and resolving reasonable doubt in the Veteran's favor, the evidence reasonably supports the claim that his current hearing loss was caused by his military noise exposure.  The Board therefore grants service connection for the hearing loss.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In this case, the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.


ORDER

Entitlement to service connection for hearing loss is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


